Brown, C.J.
(dissenting) — While I agree Paul Harrel had, when exercising his discretion in 1973, a duty to truthfully fill out the original claim form, it does not follow that his mistaken exercise of judgment at that time amounts to a ministerial error contemplated under RCW 90.14.065(3). Mr. Harrell’s exercise of discretion regarding *402the place of use for the water, based upon this record of his efforts at the time to correctly determine place of use, is fairly taken as an exercise of considered judgment, not a ministerial act relating to a typographical or clerical error. The 1973 claim form responses represent studied decisions under the circumstances. I would reverse.
Accordingly, I respectfully dissent.